SWAIN, J.
I concur. We have no clear-cut decision by the U. S. Supreme Court on the supposed right to publish anonymously; two of their cases which may bear on the question are conflicting. See People of State of New York ex rel. Bryant v. Zimmerman (1928), 278 U.S. 63 [49 S.Ct. 61, 73 L.Ed. 184, 62 A.L.R. 785], and National Association for Advancement of Colored People v. State of Alabama (1958), 357 U.S. 449 [78 S.Ct. 1163, 2 L.Ed.2d 1488]. The distinction which Mr. Justice Harlan draws between the two seems to be that the members of N. A. A. C. P. are good guys and the members of Ku Klux Klan are wicked men.